Citation Nr: 0322151	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  02-03 449A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES


1.  Entitlement to service connection for headaches/sinus 
disorder.

2.  Entitlement to service connection for aches/pains of all 
joints, including claimed as due to undiagnosed illness 
manifested by aches/pains of all joints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to July 1980 
and from November 1990 to August 1991.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  Irrespective of the April 2002 RO determination to 
reopen the veteran's claim for service connection for 
headaches/sinusitis, the issue of new and material evidence 
will be adjudicated in the first instance, because this 
initial issue determines the Board's jurisdiction to reach 
the underlying claim and to adjudicate the claim de novo.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996).

Also as originally developed for appeal, the veteran's claims 
included the additional issue of service connection for a 
sleep disorder.  However, he indicated at his December 2002 
travel board hearing that he did not wish to pursue service 
connection for sleep disorder as a separate disability and 
the issue was withdrawn.

Finally, in a VA Form 21-4138 dated in August 2002, the 
veteran raised the issue of entitlement to an increased 
evaluation for service connected left arm disability.  As 
this matter has not been adjudicated, it is not properly 
before the Board and is referred to the RO for action deemed 
appropriate.




FINDINGS OF FACT

1.  The RO initially denied the veteran's claim for service 
connection for headaches/sinusitis in August 1992.

2.  The Board subsequently denied the veteran's claim for 
service connection for headaches/sinusitis in January 1996. 

3.  Evidence associated with the claims file since the 
Board's January 1996 decision is either duplicative or 
cumulative of evidence previously considered, or, if new, 
does not bear directly and substantially upon the specific 
matter under consideration, and is not, by itself or in 
connection with evidence previously assembled, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

4.  A chronic disability manifested by multiple joint pain 
was not manifested in service and is not shown by competent 
evidence to be related to service. 

5.  There are no objective indications of continuing 
disability manifested by multiple joint pain, nor is a 
diagnosis of a continuing multiple joint pain disability of 
record.


CONCLUSIONS OF LAW

1.  The RO's unappealed August 1992 denial, and the Board's 
subsequent January 1996 denial of the claim for service 
connection for headaches/sinusitis is final.  38 U.S.C.A. 
§§ 7103, 7104, 7105 (West 2002); 38 C.F.R. §§ 20.302, 
 20.1100, 20.1103 (2002).  

2.  The additional evidence associated with the file since 
the Board's January 1996 denial of the claim is not material, 
and the claim for headaches/sinusitis may not be reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156 (2001), 
20.1105 (2002).

2.  The veteran is not shown to have a chronic disability 
manifested by multiple joint pain due to disease or injury, 
which was incurred in or aggravated by active military 
service, nor is it due to an undiagnosed illness.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. § 5103 (West 2002) 38 C.F.R. 
§ 3.159(b) (2002).  The discussions in the rating decision, 
statement of the case, and the supplemental statements of the 
case have informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed. 

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2002).  The RO has made 
satisfactory efforts to ensure that all relevant evidence has 
been associated with the claims file.  Moreover, the RO has 
made reasonable efforts to develop the record, in that the 
service medical records were obtained and associated with the 
claims folder, and they appear to be intact.  The veteran has 
been offered an opportunity to submit additional evidence in 
support of his claim.  He was given the opportunity to appear 
and testify before a Member of the Board to advance any and 
all arguments in favor of his claim.  The veteran has not 
identified additional relevant evidence that has not already 
been sought and associated with the claims file.  The Board 
does not know of any additional relevant evidence, which is 
available. 

In a claim for disability compensation, a medical examination 
for compensation claims must be conducted when the evidence 
shows that the claimant has a current disability that may be 
associated with the claimant's active service and there is 
insufficient medical evidence to make a decision on the 
claim.  38 U.S.C.A. § 5103A (West 2002 ).  However, the Board 
holds that no VA examination is necessary to decide the 
current claim for multiple joint pain.  A chronic disorder 
was not diagnosed in service and the appropriate systems were 
evaluated as normal at separation.  The post service medical 
evidence of record is negative for evidence of a chronic 
disability manifested by multiple joint pain.  Thus, in the 
absence of evidence showing that a current disability may be 
associated with active service and due to the fact that there 
is sufficient evidence to make a decision on the claim, the 
Board may proceed to determine the merits of the claim 
without additional VA examination.

In the most recent letter sent in October 2002 the veteran 
was again informed as to what was required to substantiate 
his claims.  As there is no additional evidence that needs to 
be obtained, there is no need for any more specific notice to 
the veteran than has already been provided.  See e.g., 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).

The requirements of the VCAA have been met.  The veteran has 
been informed of what documents the VA would get and what he 
should provide.  See Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  Thus, further remand, 
delay, or notice would serve no useful purpose.  VA has 
satisfied its duties to inform and assist the veteran in this 
case.  Finally, there is no prejudice to the veteran in 
deciding his claims on the merits, because he has been told 
what the requirements are to establish his claims and has 
been provided sufficient opportunity to present evidence 
meeting those requirements.  He has had the assistance of the 
RO to develop every possible source of evidence or 
information that might substantiate his claims.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Therefore, the claims are 
ready for appellate review.

1.  Headaches/Sinusitis

The veteran's application to reopen his claim was initiated 
prior to August 29, 2001, the effective date of the amended 
§ 3.156, which redefines "new and material evidence" needed 
to reopen a previously denied claim.  See 38 C.F.R.  § 3.156 
(2002).

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to a claimant applies, unless the Congress provided otherwise 
or permitted the Secretary to do otherwise, and the Secretary 
does so.  See Marcoux v. Brown, 9 Vet. App. 289 (1996); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991);  see also 62 
Fed. Reg. 37953 (1997), VAOPGCPREC 11-97 (Mar. 24, 1997).  
Notably, however, the VA Secretary has specifically provided 
that the amendments to 38 C.F.R. § 3.156 will be applicable 
to all claims filed on or after August 29, 2001.  As a 
result, the amended regulatory provisions governing new and 
material evidence are not applicable to the veteran's claims 
to reopen, which are discussed below.

"New and material" evidence, is evidence not previously 
submitted, cumulative or redundant, and which by itself, or 
along with evidence previously submitted, is so significant 
that it must be considered to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156 (a); Hodge v. West , 155 F.3d 1356 
(Fed. Cir. 1998).

Furthermore, the United States Court of Appeals for Veterans 
Claims (Court) has stated that in determining whether the 
evidence is new and material, the credibility of the newly 
presented evidence is to be presumed.  See Kutscherousky v. 
West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that 
the "presumption of credibility" doctrine, as articulated 
in Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by 
the ruling in Hodge, and continues to be binding precedent).  
The Board is required to give consideration to all of the 
evidence received since the last disallowance of the claims 
on any basis, in this case, since the Board decision dated in 
January 1996.  See Hickson v. West,  12 Vet. App. 247, 251 
(1999).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).  Where there is a chronic disease 
shown as such in service or within the presumptive period 
under § 3.307 so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2002).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).

In August 1992, the RO denied the veteran's initial claim for 
service connection for headaches/sinusitis.  The veteran 
appealed the denial and the Board later denied the claim in 
January 1996.  

The evidence before the Board in January 1996 consisted of 
the veteran's service medical records for his first period, 
which are entirely negative for pertinent disability.  

Also of record is a retention examination for the Army 
National Guard, dated February 1989.  At that time the 
veteran indicated that he has or had frequent or severe sinus 
headaches.  During examination conducted in conjunction with 
his redeployment, his head and sinuses were clinically 
evaluated as normal.  However, on the Report of Medical 
History, the veteran again indicated that he has or had 
frequent or severe headaches.  A medical record dated April 
4, 1990 also indicated that the veteran complained of a 
headache.

Records from his second period of service show that on 
December 12, 1990, the veteran complained of a frontal 
"sinus-like" headache.  The diagnosis at that time was 
probable frontal sinusitis.  On December 19, 1990, the 
veteran was seen with headache complaints and again in May 
1991, both episodes attributable to sinusitis.  During the 
veteran's separation examination from his second period of 
service in July 1991 his head and sinuses were clinically 
evaluated as normal.  He indicated that he was in good health 
with no complaints at that time. 

Subsequent to service, an electroencephalographic report 
dated in June 1992, indicated normal findings for the 
veteran's age.  An August 1992 VA examination report 
indicated that the veteran had recurrent headaches since 
1991.  

Treatment records from the VA Medical Center, Tuscaloosa, 
Alabama, dated May 1992 to January 1994, revealed that the 
veteran was treated for complaints of headaches on numerous 
occasions diagnosed as either migraine or tension.  A CT scan 
of the head conducted in July 1992 revealed a very small 
mucus cyst in the anterior aspect of the left maxillary 
antrum.  No other significant abnormality was noted.

VA examination dated in April 1995, revealed the veteran to 
be alert and oriented times three with normal speech.  
Extraocular movements were intact.  Pupils were equal, round 
and reactive to light.  Visual fields were full to 
confrontation.  Cranial nerves II-XII appeared intact.  
Cerebellar examination revealed normal finger to nose 
testing.  The impression was mixed headache disorder.  The 
examiner indicated that the veteran's headaches have mixed 
features of migraine and tension headaches but other 
considerations such as contribution from the small mucus cyst 
must also be considered.  During a nose and sinus examination 
the veteran complained of intermittent congestion, post nasal 
drainage, and maxillofacial pressure and pain.  The diagnosis 
was rare intermittent rhinitis following Desert Storm.  

The Board determined that the prior August 1992 denial was 
final and that the veteran's headaches/sinusitis clearly and 
unmistakably preexisted service with no increase in severity 
during service.  It was essentially held that the veteran's 
headaches/sinusitis existed prior to service and were not 
adversely affected by service.

Additional evidence received since the Janaury1996 Board 
decision include VA outpatient treatment records dated May 
1997 to October 2002 and testimony from a December 2002 
Travel Board hearing.

The evidence missing at the time of the 1996 Board decision 
was medical evidence to show that the veteran's preexisting 
headaches/sinusitis were aggravated during active service.  
Therefore, any "new" evidence would have to bear directly 
and substantially upon this matter and be so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  Although additional documents have been 
associated with the file subsequent to the Board's January 
1996 decision, the record still does not contain any such 
evidence.

The majority of the post-service VA outpatient treatment 
records do not discuss the claimed headaches/sinusitis in 
detail.  Of those reports that do, while "new" in the sense 
that they were not previously of record, they are not 
"material" for purposes of reopening the claim.  None of 
the evidence shows that the veteran's preexisting 
headaches/sinusitis underwent pathological advancement during 
service such as to constitute aggravation for purposes of 
entitlement to VA compensation benefits, the pivotal issue 
underlying the veteran's claim for service connection.  
Hence, this evidence does not bear directly and substantially 
upon the specific matter under consideration, and, thus, is 
not so significant that it must be considered to fairly 
decide the merits of the claim.  

Although the service medical records indicate that the 
veteran's headaches were intermittently symptomatic during 
the second period of service, at separation the veteran's 
head and sinuses were clinically evaluated as normal.  
Temporary or intermittent flare-ups during service of a 
preexisting disability are not considered aggravation of that 
disability unless the underlying condition, as contrasted to 
the symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991); Verdon v. Brown, 8 Vet. App. 529, 536-7 
(1996).  The fact that the veteran was functionally normal at 
the time of separation from service strongly suggests that no 
permanent increase in the underlying pathology of the 
preexisting headaches/sinusitis occurred during service.  
Verdon.  

To the extent that the veteran has offered testimony in an 
attempt to establish that his preexisting headaches/ 
sinusitis were aggravated during service, the Board notes 
that such evidence constitutes, essentially, reiterations of 
the veteran's assertions made in connection with the prior 
denial, and, thus, cannot be considered "new" within the 
meaning of 38 C.F.R. § 3.156(a) (2001).  See Reid v. 
Derwinski, 2 Vet. App. 312, 315 (1992).  In any event, as the 
veteran is not shown to possess the appropriate medical 
expertise and training to competently offer an opinion as to 
whether he currently has a headaches/sinusitis disability 
aggravated during his active military service, any statements 
purporting to do so cannot constitute material evidence.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  For these 
reasons, the veteran's testimony, even if new, can not serve 
as a predicate to reopen a previously disallowed claim.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In sum, the evidence received since 1996 only shows that the 
veteran had headaches/sinusitis before, during and after 
service.  This claim cannot be reopened without new medical 
evidence that the headaches/sinusitis actually worsened in 
service, and VA has not received such evidence.  Accordingly, 
the Board finds that new and material evidence has not been 
received with regard to the veteran's claim for service 
connection for headaches/ sinusitis.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001).

2.  Multiple Joint Pain

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).  Where there is a chronic disease 
shown as such in service or within the presumptive period 
under § 3.307 so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2002).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992);  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Generally, VA shall pay compensation in accordance with 
Chapter 11 of Title 38, U.S. Code, to a Persian Gulf veteran 
who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as, but not 
limited to, fatigue, signs or symptoms involving skin, 
headache, muscle pain, joint pain, neurologic signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders, provided that such disability: (i) 
became manifest either during active military service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2006; and (ii) by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis.  38 U.S.C.A. §1117(a) (West 2002); 38 
C.F.R. § 3.317(a)(1),(b) (2002).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2) (2002).  Disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(3) (2002).

Compensation shall not be paid under this section: (1) if 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military service in the Southwest 
Asia theater of operations during the Persian Gulf War; or 
(2) if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the appellant' s most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
(3) if there is affirmative evidence that the illness is the 
result of the appellant's own willful misconduct or the abuse 
of alcohol or drugs.  38 C.F.R. § 3.317(c) (2002).

Service medical records are entirely negative for complaints, 
findings or treatment of symptoms associated with multiple 
joint pain. 

The post-service evidence includes private and VA medical 
records, which, together, cover a period from 1992 to 2002.  
In May 1992 the veteran complained of back pain diagnosed as 
a mild spasm.  In July 1993 he was evaluated for left elbow 
pain.  Physical examination revealed full range of motion, 
without signs of discomfort, and deep tendon reflexes and 
strength were symmetrical.  He was evaluated several months 
later in October 1993 for back pain, but no diagnosis was 
given.  Of some significance is a July 1994 Persian Gulf War 
Medical History.  At that time the veteran specifically 
denied problems with swollen or painful joints.  

The veteran had no further complaints of joint pan until May 
1997.  At that time he complained of a swollen and painful 
right knee and back pain.  The pertinent diagnoses were 
arthralgias and low back strain.  In June 1999 the veteran 
was evaluated for left knee crepitus and slight swelling but 
no warmth.  A diagnosis was not provided.  In November 1999 
he was evaluated for low back strain and in December 2000 for 
nerve impingement of the left elbow.  In August 2001 the 
veteran gave a history of throbbing pain in both legs and 
back since the Persian Gulf War.  On evaluation straight leg 
raising was negative and heel-toe walking was described as 
good.  The veteran was able to touch his toes and squat 
without difficulty.  The diagnosis was bilateral leg and knee 
pain.  The most recent entry dated in April 2002 shows 
evaluation for occasional back and knee pain.  

During a Travel Board hearing in December 2002 the veteran 
testified about the onset and severity of his multiple joint 
pain.  He testified that he first noticed problems with his 
legs during Desert Storm.  He described symptoms of leg 
cramps, skin rash, backache and knee swelling.  He testified 
that during service, he sought treatment for these symptoms 
and was placed on light duty.  

In light of the above, the Board finds that the preponderance 
of the evidence is against this claim.  Towards this end, a 
central requirement for service connection under 38 C.F.R. 
§ 3.317 is that objective evidence perceptible to an 
examining physician be present.  The pain involving the left 
elbow, low back and bilateral lower extremities, has not been 
related to the veteran's service, nor is there any objective 
indication of chronic disability.  The veteran has registered 
complaints, but on physical examination there were no 
objective indicators of disability.  The veteran is competent 
to report that he has pain in all joints, but presumptive 
service connection for joint pain as a manifestation of 
undiagnosed illness requires objective indications to support 
his contentions.  Moreover to the extent that the veteran's 
joint pain appears to have been attributed medically to low 
back strain, arthralgia and nerve impingement by examiners, 
the claimed joint pain is not due to "undiagnosed 
illnesses."

Similarly, to the extent that the veteran is claiming service 
connection for multiple joint pain on a direct basis, the 
Board has found no evidence that the veteran currently 
suffers from multiple joint pain, which had its onset in 
service.  

Service medical records are totally devoid of any report or 
clinical finding of multiple joint pain.  Significantly, 
there was no reference to joint pain at the time of his 1991 
service separation examination.  Instead, a clinical 
evaluation of the spine and other musculoskeletal system, as 
well as the lower extremities, were found to be normal.  The 
veteran reported no pertinent complaints.  As such, the 
veteran's service medical records do not affirmatively 
establish that any chronic multiple joint pain had its onset 
during his military service.  Further, post-service evidence 
treatment records appear to only describe a history of 
treatment for bilateral leg and knee pain, left elbow pain 
and back pain with no other clinical findings or diagnosis of 
chronic diagnoses and the examining physicians did not relate 
the symptoms to military service or any incident therein.  

Thus a "disability" for VA compensation benefit purposes is 
not shown to be present in this case.  Although the veteran 
has asserted that he currently suffers from multiple joint 
pain, he has offered no medical evidence, which indicates 
that these complaints are manifestations of an actual medical 
disorder.  The veteran's complaints of pain alone cannot 
satisfy the criteria for a current disability.  See Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999) [service connection 
may not be granted for a diagnosis of a disability by history 
or for symptoms unaccompanied by a current diagnosis].  To 
the extent that the veteran has low back strain, arthralgias 
or left elbow nerve impingement, these disorders were not 
shown in service, nor have they been causally related to 
active service thereafter by any physician who based a 
diagnosis upon an accurate history of symptoms and medical 
treatment for the same during service.

The veteran's allegations of entitlement have been 
considered, but his statements and testimony are not 
competent evidence of causality.  As a layperson, he is not 
competent to give a medical opinion on diagnosis or etiology 
of a disorder.  LeShore v. Brown, 8 Vet.App. 406 (1995); Dean 
v. Brown, 8 Vet.App. 449 (1995).

In the absence of competent evidence of chronic disability 
manifested by multiple joint pain, the preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

Entitlement to service connection for headaches/sinusitis is 
denied.

Entitlement to service connection for disability manifested 
by multiple joint pain, including as due to an undiagnosed 
illness is denied.



____________________________________________
	D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


